DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “an interface” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castro-Leon et al. US 2015/0355699 A1.

Castro-Leon teaches:
1. (Currently Amended) A power consumption management method, comprising:
receiving, by a power consumption management device [Fig. 1 104], fault information of a power module, [Fig. 1 118 alert activator receives fault info from PSU 106, para. 0017, “The alert activator 118 can be any suitable hardware device that can respond to a failure of a power supply unit by applying a specified voltage to the alert signal line 116. For example, the alert activator 118 can include a set of "OR" gates with inputs coupled to the power supply units 106 and outputs coupled to the alert signal line.]
wherein the power consumption management device communicates with a server [Fig. 1 110 communicates with server nodes and system manager via 114 and 116], and a power supply that supplies power to the server comprises the power module [Fig. 1 PSU 106]; 
reducing, by the power consumption management device, first power consumption of the server by a first value to obtain second power consumption of the server, [Fig. 4 406]
wherein the first power consumption is a power consumption value of the server determined during a period in which the power module works normally, and the first value is not less than a reduced value of power consumption of the server, and the reduced value is determined during a period in which the power module is faulty[Fig. 4 410] and 
adjusting, by the power consumption management device, the second power consumption of the server based on a power consumption capping value of the server, wherein the power consumption capping value of the server is a difference between the first power consumption and the reduced value of the power consumption of the server.  [Fig. 4 412 new power cap limit is sent to servers and server nodes are allowed to consume up to the new power cap limit after the alert signal is deactivated.], and
wherein reducing the power consumption of the server includes pulling down Prochot and Memhot pins of a CPU.  [Fig. 4 406 and para. 0037, “Activating the low power state can include reducing the clock frequency of a central processing unit by asserting the PROCHOT# signal into the CPU, for example. Activating the low power state can also include reducing the bandwidth of the memory device included in the server node by asserting the MEMHOT# signal into the CPU, for example. Activating the low power state can also include turning off the power to one or more fans included in the server node.”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Castro-Leon et al. US 2015/0355699 A1 in view of Green et al. US 2008/0320322 A1.

Castro-Leon does not teach the following limitations, however, Green teaches:
2. (Currently Amended) The method of claim 1, 
wherein the server comprises a plurality of nodes, [Fig. 7 740a-740n] wherein the reducing the first power consumption of the server[Fig. 4 408, consumption of all nodes is monitored] and 
reducing, by the power consumption management device, the power consumption of each node by a second value based on the reduced value of the power consumption of each node, wherein a sum of second values of the plurality of nodes is equal to the first value.  [para. 0064, “Administration system 720 communicates with the individual servers via a management internet and provides a pro-rated power cap value for each server, based on the available capacity of the power converters.”]



Green teaches:
3. (Currently Amended) The method of claim 2, 
wherein the adjusting[para. 0064, “Administration system 720 communicates with the individual servers via a management internet and provides a pro-rated power cap value for each server, based on the available capacity of the power converters.”]
wherein the sum of the power consumption capping values of the plurality of nodes is the power consumption capping value of the server; [para. 0064, “Administration system 720 communicates with the individual servers via a management internet and provides a pro-rated power cap value for each server, based on the available capacity of the power converters.”] and 
adjusting, by the power consumption management device, the power consumption of each node based on the power consumption capping value of each node.  [para. 0064, “If an individual server begins to consume power that exceeds the cap value, then 

Regarding claims 4-6, claim 4 recites the apparatus for implementing the method of claim 1 above, and in addition recites “an interface.”  Green also teaches an interface from the power management device [Fig. 2 i2c bus to communicate with power supplies and 222 for management via Ethernet and also the interface between 220 and 210].  Claims 4-6 are rejected on the same grounds and rationale as method claims 1-3 above.

Regarding claims 7-9, these claims recite the CRM for storing the method of claims 1-3 and are rejected on the same grounds and rationale as 1-3 above.


Response to Arguments
Applicant’s arguments, see remarks, filed 22 September 2021, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Castro-Leon et al. US 2015/0355699 A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 9-530 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115